DETAILED ACTION

Applicant's submission filed on 3/2/21 has been entered.

 Allowable Subject Matter
Claims 1, 2, 4-13, 15, and 16 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 2, and 4-9, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least
A method for displaying proprietary information with a multi-layered quick response code, comprising: 
scanning at least one quick response code affixed to an item or product using a scanner device; the at least one quick response code correlating a URL to a unique serial number where the unique serial number can be separated from the URL by a control character and the unique serial number references a secure database and holds item specific data; 
reading first information embedded within the quick response code through one or more mobile applications running on the scanner device; 
linking the scanner device to content hosted on or accessed via a web portal associated with the one or more mobile applications and compiling data from the portal for a dashboard; 
displaying second information about the item or product from a plurality of data sources, wherein at least a portion of the second information about the item or product 
one of the one or more mobile applications assigns a code to one or more merchants or retailers.
With respect to claims 10-13, 15, and 16, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least
A system for displaying proprietary information with a multi-layered quick response code, comprising: 
at least one quick response code having at least one unique identification number affixed to an item or product; the at least one quick response code correlating a URL to a unique serial number where the unique serial number can be separated from the URL by a control character, and further where the unique serial number references a secure database and holds item-specific data regarding the production and distribution of the item or product; 
at least one scanner device configured to read the at least one quick response code; 
a first mobile application running on the scanner device and configured to read a first layer of the at least one quick response code and display a first content on a display of the scanner device based on first information embedded in the first layer; 
at least one second mobile application running on the scanner device and configured to read at least one second layer of the at least one quick response code and display at least one second content on the display of the scanner device based on second information embedded in the at least one second layer, wherein at least a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAE W KIM/Examiner, Art Unit 2887

/THIEN M LE/Primary Examiner, Art Unit 2887